         Case 2:19-cv-01338-JCC-TLF Document 27 Filed 04/24/20 Page 1 of 1




 1

 2                                               THE HONORABLE JOHN C. COUGHENOUR
 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       IN SEATTLE

 7   PATRICK S. DRAGOS,

 8         Plaintiff,                                 No. 2:19−cv−01338−JCC−TLF
 9                        v.                          ORDER GRANTING STIPULATED
                                                      MOTION TO CONTINUE EXPERT
10
     MICHAEL G. CORNEA, ET AL.,                       DISCLOSURE DEADLINE
11
           Defendants.
12

13                                            ORDER

14

15         THIS MATTER having come before the court on stipulation of the undersigned
16   parties, NOW, THEREFORE,
17
           IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the disclosure of
18
     expert testimony is reset for August 17, 2020.
19
               IT IS SO ORDERED THIS 24th day of__April___, 2020.
20


                                                       A
21

22
                                                       Theresa L. Fricke
23                                                     United States Magistrate Judge

24                                                              GLP ATTORNEYS, P.S., INC.
                                                                    ATTORNEYS AT LAW
     ORDER GRANTING STIPULATION TO                               2601 FOURTH AVENUE, FLOOR 6
                                                                      SEATTLE, WA 98121
     CONTINUE EXPERT DISCLOSURE DEADLINE - 1                            (206) 448-1992
                                                                   FACSIMILE (206) 448-4640
